Exhibit 10.79
AMERICAN REPROGRAPHICS COMPANY
RESTRICTED STOCK AWARD GRANT NOTICE
2005 STOCK PLAN
On the date set forth below, American Reprographics Company (the “Company”),
pursuant to its 2005 Stock Plan, as amended (the “Plan”), awarded to Participant
the number of shares of the Company’s Common Stock set forth below (“Award”).
This Award is subject to all of the terms and conditions as set forth herein,
the Restricted Stock Award Agreement, the Plan, the Assignment Separate from
Certificate, and the Joint Escrow Instructions, all of which are attached hereto
and incorporated herein in their entirety.

     
Participant:
  Dilantha (Dilo) Wiljesuriya
 
   
Date of Grant:
  October 28, 2009
 
   
Number of Shares Subject to Award:
  30,000
 
   
Fair Market Value (per share)
  $6.11 per share
 
   
Consideration:
  Past services
 
   
Vesting Schedule:
  5 years; with 20% vesting on each anniversary date of the date of grant,
subject to continuous service to the Company or an affiliate thereof

Additional Terms/Acknowledgements: The undersigned Participant acknowledges
receipt of, and understands and agrees to the terms of this Grant Notice and
attached Restricted Stock Award Agreement, the Assignment Separate of
Certificate and the Joint Escrow Instructions. Participant further acknowledges
that as of the Date of Grant, this Grant Notice, the Restricted Stock Award
Agreement, the Plan, the Assignment Separate from Certificate, and the Joint
Escrow Instructions set forth the entire understanding between Participant and
the Company regarding the shares subject to the Award and supersede all prior
oral and written agreements on that subject.

                  AMERICAN REPROGRAPHICS
COMPANY   PARTICIPANT:    
 
                By:   /s/ JONATHAN MATHER   /s/ DILANTHA WILJESURIYA            
          Signature   Signature    
 
               
Title:
Chief Financial Officer   Date: November 18, 2009    
 
               
Date:
November 10, 2009        

RETURN THIS SIGNED NOTICE TO: Tracey Luttrell, Corporate Counsel, American
Reprographics Company, 1981 N. Broadway, Suite 385, Walnut Creek, CA 94596
ATTACHMENTS: Restricted Stock Award Agreement, 2005 Stock Plan (as amended),
Assignment Separate From Certificate, Joint Escrow Instructions

 

